DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8 and 29 are directed to an allowable method of treating a patient with a tissue disease or malformity. Claims 6, 10 and 11, previously withdrawn from consideration as a result of a species election requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 13-25 and 27-28 are directed to the invention of a composition, and have NOT been rejoined.

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with David L. King on February 10, 2022.
The application has been amended as follows:
In claim 1, “or inhalation” (line 4) and “or inhaling” (last line) have been deleted. In addition, “consists exclusively of” on line 6-7 has been changed to “comprising”. Finally, “the male fetal source” on line 11 has been changed to “a male fetal source”.
Claim 4, canceled.
In claim 8, “gender specific amniotic fluids” on line 2 has been changed to “female fetal source amniotic fluid and the male fetal source amniotic fluid”.
In claim 10, “the disease” on line 1 has been changed to “the tissue disease”.

Claims 13-25 and 27-28, canceled.
In claim 29, “wherein in addition to the five or more growth factors in the female source exhibiting a higher ratio than those of a male source or more these six other growth factors and proteins are important including:” on line 1-3 has been changed to “further comprising”. In addition, “and” on line 12 has been added before “NP_002855.2”.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The art teaches a method of treating erectile dysfunction comprising injecting Proflo amniotic fluid into patients, wherein Proflo contains various cytokines and growth factors. However, the art does not teach treating a patient with a tissue disease or malformity comprising applying or injecting a female fetal source amniotic fluid comprises the claimed five or more growth factors, wherein the claimed growth factors in the female source exhibit a higher ratio than those of a male source, as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNN Y FAN/Primary Examiner, Art Unit 1651